                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

BIOTRONX, LLC, and SCOTT                         )
STEVENSON,                                       )
                                                 )
     Plaintiffs,                                 )
                                                 )         NO. 3:19-cv-01035
v.                                               )
                                                 )         JUDGE CAMPBELL
TECH ONE BIOMEDICAL, LLC, and                    )         MAGISTRATE JUDGE FRENSLEY
MATTHEW MINCER,                                  )
                                                 )
      Defendants.                                )


                                       MEMORANDUM

                                         I. Introduction

        Pending before the Court are Defendants’ Motion to Dismiss (Doc. No. 18); Plaintiffs’

Response (Doc. No. 26); and Defendants’ Reply (Doc. No. 28). For the reasons set forth below,

Defendants’ Motion is GRANTED in part, and DENIED in part. Accordingly, Plaintiffs’ breach

of contract claim is dismissed. In all other respects, Defendants’ Motion is denied.

                           II. Factual and Procedural Background

        Plaintiffs Scott Stevenson and BiotronX, LLC (“BiotronX”) assert claims for breach of

contract, promissory estoppel, and promissory fraud against Defendants Tech One Biomedical,

LLC (“Tech One”) and Matthew Mincer, arising out of the parties’ discussions and actions

regarding the potential sale of BiotronX to Tech One. (Amended Complaint (Doc. No. 15)).

Plaintiffs allege BiotronX is a laboratory instrument repair company, owned by Mr. Stevenson,

that specializes in maintenance of an immunohistochemistry (“IHC”) laboratory instrument called

the Autostainer. (Id. ¶¶ 2, 6). Tech One is a laboratory instrument repair company that services




     Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 1 of 17 PageID #: 224
general laboratory equipment commonly found in most histology laboratories. (Id. ¶ 6). Mr.

Mincer is the president of Tech One. (Id. ¶ 4).

       In the spring of 2018, Mr. Stevenson and Mr. Mincer entered into negotiations regarding

Tech One investing in or buying BiotronX. (Id. ¶ 7). At that time, Mr. Mincer allegedly stated he

did not wish to enter the IHC instruments market, that the Autostainer was declining in popularity,

and no one at Tech One had experience maintaining such instruments. (Id.) On April 18, 2018,

however, Mr. Mincer hired Mr. Stevenson as Field Engineer to repair lab instruments in the field

and allowed Mr. Stevenson to continue working for BiotronX. (Id. ¶ 8).

       In August 2018, Plaintiffs learned that Biocare Medical LLC (“Biocare”), a leading

supplier of IHC instrumentation, was discontinuing service for the Autostainer, and an identical

instrument called the Nemesis, and that Tech One had been chosen as a qualified company to

service the instruments. (Id. ¶ 9). At that time, Mr. Stevenson was the only representative of Tech

One with experience servicing the instruments. (Id.) The negotiations resulting in the contract

with Biocare had occurred over several months, without Mr. Stevenson’s knowledge. (Id. ¶ 10).

       On August 2, 2018, Mr. Stevenson called Mr. Mincer about the Biocare contract, and told

him that he (Mr. Stevenson) could not service the contract without being paid a higher salary, or

in the absence of the purchase of his business. (Id.) Mr. Mincer advised Mr. Stevenson, among

other things, that he was considering having Plaintiffs do most of the work on the Biocare contract,

and would get back in touch with him. (Id.)

       On August 29, 2018, Mr. Mincer sent a text to Mr. Stevenson stating he had been working

on a preliminary plan that “will keep you here and work for both you and TOBS [Tech One].” (Id.

¶ 11). Beginning on that date, Plaintiffs allege the parties had concrete discussions, by telephone,

text, and in person, in Chicago, Illinois, concerning both the purchase of BiotronX and the further

                                                  2


   Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 2 of 17 PageID #: 225
employment of Mr. Stevenson by Tech One. (Id. ¶¶ 11-12). By September 13, 2018, the parties

were concentrating on a plan for Tech One to buy BiotronX, with the price as the only matter to

be resolved. (Id. ¶ 12). On that date, Mr. Mincer sent a text stating: “I’m buying everything as far

as I know.” (Id.) The parties then began to discuss the other matters that needed to be resolved to

complete the sale:

       While discussing BiotronX’s inventory, Stevenson explained that he had several
       intact instruments in addition to spare parts inventory. Mincer replied that Tech
       One had no interest in reselling instruments of any kind because it was not worth
       the effort and that he wanted only to service lab instruments. Mincer also stated that
       Tech One did not want to receive the intact instruments from Plaintiffs and that, as
       part of the sale and in order to get the inventory ready for transfer, Stevenson needed
       to go ahead and break down the instruments and save only the parts, as Tech One
       wanted to buy only the parts and not the intact instruments. Stevenson, before he
       began to disassemble the instruments, asked Mincer if Defendants wanted to keep
       the remaining body panels and chassis. Mincer stated that Tech One did not want
       those items and that they should be discarded or scrapped. The deal on parts, as
       Mincer explained during that telephone conversation, was that Tech One would buy
       only BiotronX’s parts inventory, and Stevenson agreed. When the conversation
       ended, Stevenson and Mincer had agreed that in return for Tech One’s agreement
       to purchase BiotronX’s inventory, Stevenson agreed to dismantle the instruments
       in the inventory and discard the panels and chassis.

(Id.) According to Plaintiffs, Mr. Mincer did not suggest they should wait to dismantle the

instruments until a formal contract was signed, or that Mr. Mincer might change his mind about

purchasing BiotronX. (Id.)

       On September 20, 2018, Mr. Stevenson sent an email to Mr. Mincer with an inventory

listing ten instruments. (Id. ¶ 13). Plaintiffs allege Defendants were aware of the harm that would

result if Defendants breached the agreement to purchase. (Id. ¶ 14). Plaintiffs also allege Mr.

Mincer induced Mr. Stevenson to begin disassembling the instruments, and Mr. Stevenson

reasonably relied on Mr. Mincer’s promise to purchase the inventory in disassembling the

instruments. (Id.) On September 28, 2018, Mr. Mincer asked Mr. Stevenson if he had been working

on the request to disassemble the instruments. (Id. ¶ 15).
                                                 3


   Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 3 of 17 PageID #: 226
       On October 1, 2018, Mr. Stevenson texted Mr. Mincer the following:

       Another reason I was being a little pushy was because although I understand none
       of this is your problem, in August when you told me of your plan to move forward
       with this purchase, my wife and I altered our financial plans accordingly. We don’t
       have much time, and it’s getting a bit too late for us to revert back to our original
       plans.

(Id. ¶ 16). Plaintiffs allege this text and other communications indicate Defendants understood the

financial consequences of failing to complete the purchase agreement. (Id.)

       Also, on October 1, 2018, Plaintiffs allege Mr. Mincer telephoned Mr. Stevenson, and they

agreed on a price of $250,000 for the purchase of BiotronX’s inventory, to be paid in cash. (Id. ¶

17). Mr. Mincer also represented that Tech One had plenty of liquid assets to consummate the

purchase and Plaintiffs should not worry. (Id.) A subsequent telephone call that day “confirmed

the purchase price for the going concern value of BiotronX, as determined by Tech One’s

accountant, as $142,000.00.” (Id.)

       On October 10, 2018, Mr. Mincer called Mr. Stevenson and advised that Tech One would

not purchase BiotronX’s inventory. (Id. ¶ 18). When asked the reason, Mr. Mincer replied “nothing

had changed except his mind.” (Id.) Mr. Mincer also stated he did not need to buy BiotronX

because he already had Mr. Stevenson on his payroll. (Id.)

       On October 11, 2018, Mr. Mincer called Mr. Stevenson and terminated Mr. Stevenson’s

employment with Tech One because “there was no longer mutual trust between the parties.” (Id. ¶

19). Mr. Mincer offered to let Mr. Stevenson subcontract for Tech One, and Mr. Stevenson sent a

proposal, “which came to naught.” (Id.)

       Through the pending motion, Defendants argue Plaintiffs’ claims should be dismissed.




                                                4


   Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 4 of 17 PageID #: 227
                                           III. Analysis

A. The Standards Governing Motions to Dismiss

       In considering a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a court

must determine whether the plaintiff has sufficiently alleged “a claim to relief that is plausible on

its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929

(2007). A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009). Well-pleaded

factual allegations are accepted as true and are construed in the light most favorable to the

nonmoving party. 129 U.S. at 1950; Mills v. Barnard, 869 F.3d 473, 479 (6th Cir. 2017).

B. Breach of contract

       Defendants argue Plaintiffs’ claim for breach of an oral contract must be dismissed because

it fails to comply with the statute of frauds provision of the Tennessee Uniform Commercial Code

(“UCC”), Tennessee Code Annotated Section 47-2-201(1). Section 47-2-201(1) provides, in

pertinent part:

       (1) Except as otherwise provided in this section, a contract for sale of goods for the
       price of five hundred dollars ($500) or more is not enforceable by way of action or
       defense unless there is some writing or record sufficient to indicate that a contract
       for sale has been made between the parties and signed by the party against whom
       enforcement is sought or by his authorized agent or broker.

The statute goes on to list the following exceptions to the writing requirement:

       (3) A contract which does not satisfy the requirements of subsection (1) but which
       is valid in other respects is enforceable:

           (a) if the goods are to be specially manufactured for the buyer and are not
           suitable for sale to others in the ordinary course of the seller's business and
           the seller, before notice of repudiation is received and under circumstances
           which reasonably indicate that the goods are for the buyer, has made either a
           substantial beginning of their manufacture or commitments for their
                                                 5


   Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 5 of 17 PageID #: 228
             procurement; or

             (b) if the party against whom enforcement is sought admits in his pleading,
             testimony or otherwise in court that a contract for sale was made, but the
             contract is not enforceable under this provision beyond the quantity of goods
             admitted; or

             (c) with respect to goods for which payment has been made and accepted or
             which have been received and accepted (§ 47-2-606).

        Plaintiffs argue the first (“specially manufactured goods”) exception to the writing

requirement applies here because the parts that came from the instruments Defendants specifically

asked Mr. Stevenson to disassemble should be considered to be “specially manufactured.”

According to Plaintiffs, after “disassembly of the ten instruments, they were no longer suitable for

sale to others, because their panels and chassis were thrown away at Mincer’s request.” (Doc. No.

26, at 6).

        Defendants contend the Court should not consider this argument because it was not alleged

in the Amended Complaint. In the Amended Complaint, Plaintiffs allege the statute of frauds does

not apply to the oral contract “because the parties’ agreement did not require that it not be

performed with the year and because Plaintiffs’ disassembly of instruments at Defendants’ request

constituted part performance.” (Doc. No. 15 ¶ 21).1 Plaintiffs did not specifically allege

applicability of the “specially manufactured goods” exception.

        Defendants have not cited any authority requiring statute of fraud exceptions be alleged in

the complaint. Even if the exception had been alleged, however, the Court is not persuaded

Plaintiffs’ allegations are sufficient to invoke the exception. Plaintiffs allege they disassembled the


1
   Tennessee courts have recognized an exception to enforcement of the statute of frauds if one party has
partially performed. Trew v. Ogle, 767 S.W.2d 662, 664 (Tenn. Ct. App. 1988); Key v. Renner, 2017 WL
5952915, at *4 (Tenn. Ct. App. Nov. 30, 2017). Plaintiffs have not relied on the “partial performance”
exception in responding to the motion to dismiss.


                                                   6


    Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 6 of 17 PageID #: 229
instruments because Defendants wanted “to buy only the parts and not the intact instruments” and

that the parts were not as valuable as the intact instruments. (Doc. No. 15 ¶¶ 12, 20). Plaintiffs

have not alleged the parts “are not suitable for sale to others in the ordinary course of” business,

only that they were not as valuable. But the diminution in value of the disassembled parts and/or

the scarcity of alternate buyers does not mean the parts were “specially manufactured.” See, e.g.,

Arthur Blum Signs, Inc. v. Transportation Displays Inc., 273 A.D.2d 46, 47–48, 709 N.Y.S.2d 49,

51 (N. Y. App. Div. 2000) (“Unsalability under this section must be based on the characteristics

of special manufacture, rather than on such tests as lost market opportunities or a seller's unrelated

inability to dispose of the goods.”)

        In addition, Plaintiffs have not alleged their “disassembly” of the instruments results in

goods that are “specially manufactured” within the meaning of the exception, nor have they cited

any authority supporting that argument. See generally Manufacturer, Black’s Law Dictionary (11th

ed. 2019) (“Manufacturer” is defined as “[a] person or entity engaged in producing or assembling

new products”); Tenn. Code Ann. § 29-28-102(4) (For purposes of Tennessee Products Liability

Act, “manufacturer” is defined as “the designer, fabricator, producer, compounder, processor or

assembler of any product or its component parts.”) Thus, the Court concludes Plaintiffs have not

satisfied the specially manufactured goods exception, or any other exception, to Section 47-2-201,

and their claim for oral breach of contract must be dismissed.2




2
    Plaintiffs have not argued the UCC is inapplicable here because the sale of BiotronX does not involve
the sale of “goods.” See, e.g., Audio Visual Artistry v. Tanzer, 403 S.W.3d 789, 796-804 (Tenn. Ct. App.
2012) (applying the “predominant purpose test” to determine whether contract is predominantly for the sale
of goods). Thus, the Court has not addressed the issue.
                                                    7


    Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 7 of 17 PageID #: 230
C. Promissory estoppel

       Defendants argue the promissory estoppel claim is also barred by the writing requirement

of Section 47-2-201. Plaintiffs contend the promissory estoppel claim is not subject to the writing

requirement because it is a claim based in equity rather than contract.

       Both sides agree that Tennessee courts have not addressed this specific issue. A majority

of courts in other states, however, hold that promissory estoppel claims may be pursued in cases

otherwise subject to the terms of the UCC. See, e.g., S & P Brake Supply, Inc. v. STEMCO LP,

385 Mont. 488, 385 P.3d 567, 574 (Mont. 2016) (“A majority of jurisdictions have adopted the

rule that promissory estoppel may remove an oral contract from the requirements of the UCC

statute of frauds.”); B & W Glass, Inc. v. Weather Shield Mfg., Inc., 829 P.2d 809, 815 (Wyo.

1992) (“In our view, the better-reasoned approach is articulated by those courts that have approved

the majority view that promissory estoppel avoids § 2–201.”); Allied Grape Growers v. Bronco

Wine Co., 203 Cal. App. 3d 432, 443, 249 Cal. Rptr. 872 (Cal. Ct. App. 1988), as modified on

denial of reh'g (Aug. 26, 1988) (“[T]he great weight of authority from sister state jurisdictions

holds that estoppel can be applied to overcome the Uniform Commercial Code's statute of frauds

provision as long as a court is not enforcing a mere oral promise. There must be some form of

detrimental reliance.”)

       The Court concludes that Tennessee courts are likely to adopt this majority view. First, as

these courts point out, the UCC “rules of construction,” which in Tennessee, are codified at

Tennessee Code Annotated Section 47-1-103, specifically include “estoppel” in the listing of

principles supplementing the UCC:

       (a) Chapters 1-9 of this title must be liberally construed and applied to promote its
       underlying purposes and policies, which are:

          (1) To simplify, clarify, and modernize the law governing commercial
                                                 8


   Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 8 of 17 PageID #: 231
           transactions;

           (2) To permit the continued expansion of commercial practices through
           custom, usage, and agreement of the parties; and

           (3) To make uniform the law among the various jurisdictions.

        (b) Unless displaced by the particular provisions of chapters 1-9 of this title, the
        principles of law and equity, including the law merchant and the law relative to
        capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress,
        coercion, mistake, bankruptcy, and other validating or invalidating cause
        supplement its provisions.

Tenn. Code Ann. § 47-1-103(a), (b) (emphasis added). Defendants have pointed to nothing in the

UCC that has specifically “displaced” estoppel principles.

        In addition, the promissory estoppel cause of action does not depend on the existence of an

express contract between the parties. Chavez v. Broadway Elec. Serv. Corp., 245 S.W.3d 398, 404

(Tenn. Ct. App. 2007). By contrast, in imposing the writing requirement, Section 47-2-201(1)

assumes the existence of a contract. Tenn. Code Ann. § 47-2-201(1) (“Except as otherwise

provided in this section, a contract for sale of goods . . .”)

        Indeed, as Plaintiffs point out, in contract cases outside the UCC context, Tennessee courts

recognize promissory estoppel as a viable claim where the applicable statute of frauds would

otherwise bar an oral contract. See EnGenius Entertainment, Inc. v. Herenton, 971 S.W.2d 12, 20-

21 (Tenn. Ct. App. 1997) (explaining that the statute of frauds (Tenn. Code Ann. § 29-2-201) may

prevent enforcement of an alleged oral agreement, but does not preclude causes of action for unjust

enrichment or detrimental reliance (also called promissory estoppel)); Shedd v. Gaylord Entm't

Co., 118 S.W.3d 695, 697 n.1 (Tenn. Ct. App. 2003) (“. . . promissory estoppel is a separate cause

of action, which may arise in some cases when a valid oral contract is made unenforceable by

the Statute of Frauds. . .”); Launius v. Wells Fargo Bank, N.A., 2010 WL 3429666, at *6 (E. D.

Tenn. Aug. 27, 2010) (“While promissory estoppel is not an exception to the Statute of Frauds, it
                                                   9


   Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 9 of 17 PageID #: 232
does provide an independent cause of action.”); see also Steelman v. Ford Motor Credit Co., 911

S.W.2d 720, 724 (Tenn. Ct. App. 1995) (explaining that the plaintiff did not seek to enforce an

oral agreement, which would have been barred by statute of frauds, but instead seeks to recover

funds “under such circumstances that in equity and good conscience [the defendant] ought not to

retain.”); Smith v. Hi-Speed, Inc., 536 S.W.3d 458, 476-484 (Tenn. Ct. App. 2016) (court holds

oral contract claim is barred by statute of frauds, but considers promissory estoppel claim on the

merits.)3

        Although they have not filed a separate motion applying the relevant standards, Defendants

suggest in their brief that the Court certify this issue to the Tennessee Supreme Court. Defendants

argue certification is appropriate because certification was ordered on the issue by another district

court in this state several years ago. See Carbon Processing & Reclamation, LLC v. Valero

Marketing & Supply Co., 823 F. Supp. 2d 786, 823-24 (W.D. Tenn. 2011). The Tennessee

Supreme Court ultimately declined to answer the certified questions in that case because it found

them to be moot. Carbon Processing & Reclamation, LLC v. Valero Mktg. & Supply Co., No.

M2011–02571–SC–R23–CQ (Tenn. Feb. 23, 2012) (order denying Rule 23 certification) (Doc.

No. 18-2). In this case, given the holdings of the majority of other courts, as well as the holdings

of the Tennessee courts in an analogous context, the Court concludes there is a reasonably clear

and principled course for deciding the issue, and therefore, declines Defendants’ request for

certification. See Tenn. Sup. Ct. R. 23 § 1; State Auto Prop. & Cas. Ins. Co. v. Hargis, 785 F.3d

189, 194 (6th Cir. 2015) (explaining that the federal courts generally will not certify questions when


3
    Some courts have viewed the plaintiff’s promissory estoppel argument as asserting an “exception” to
the statute of frauds writing requirement. See, e.g., S. Indus. Banking Corp. v. Delta Properties, Inc., 542
S.W.2d 815, 819 (Tenn. 1976); Regions Bank v. Lost Cove Cabins & Campgrounds, Inc., 2010 WL
4514957, at *7 n.7 (Tenn. Ct. App. Nov. 9, 2010); Seramur v. Life Care Centers of Am., Inc., 2009 WL
890885, at *5 (Tenn. Ct. App. Apr. 2, 2009). In this case, Plaintiffs do not argue promissory estoppel is an
exception to the statute of frauds; they allege promissory estoppel as a separate cause of action.
                                                    10


    Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 10 of 17 PageID #: 233
statutory interpretation and case law leave a “reasonably clear and principled course” for deciding

an issue); see also Church Joint Venture v. Blasingame, 947 F.3d 925, 932-33 (6th Cir. 2020).

       Defendants alternatively argue Plaintiffs have failed to adequately allege a claim for

promissory estoppel. As discussed above, promissory estoppel “is an equitable doctrine, and its

limits are defined by equity and reason.” Chavez v. Broadway Elec. Serv. Corp., 245 S.W.3d at

404 (citations omitted). In order to establish a claim of promissory estoppel, the plaintiff need not

show an express contract exists between the parties. Id. at 405. Rather, the plaintiff must show the

following elements: (1) a promise was made; (2) the promise was unambiguous and not

unenforceably vague; and (3) the plaintiff reasonably relied upon the promise to the plaintiff’s

detriment. Id. at 404; Kinard v. Nationstar Mortg. LLC, 572 S.W.3d 197, 210 (Tenn. Ct. App.

2018); Smith v. Hi-Speed, Inc., 536 S.W.3d at 483.

       Defendants argue Plaintiffs have failed to adequately allege the third element because the

allegations “merely raise[] the ‘possibility’ that the Defendants should have reasonably expected

that the Plaintiffs would immediately begin disassembling inventory rather than waiting for the

parties to finalize and memorialize an agreement with necessary items such as parts identification,

delivery date, and the like.” (Doc. No. 19, at 12). As described above, Plaintiffs allege Mr. Mincer

promised, through a series of communications, to purchase BiotronX’s inventory and requested

Mr. Stevenson dismantle certain intact instruments as part of the deal. Plaintiffs allege Mr. Mincer

specifically asked Mr. Stevenson, on September 28, 2018, if he had been working on the request

to disassemble the instruments. (Doc. No. 15 ¶ 15). Thus, Plaintiffs allege Mr. Mincer requested

and expected Mr. Stevenson to disassemble the instruments, and followed-up to make sure Mr.

Stevenson complied with that request. Defendants’ argument that these allegations are insufficient

is unpersuasive.

                                                 11


   Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 11 of 17 PageID #: 234
       Defendants also argue Plaintiffs have not adequately alleged they suffered substantial

detriment that was foreseeable to Defendants. Defendants cite to the following language some

Tennessee courts have quoted, which originally appeared in a treatise on the law of contracts, in

describing promissory estoppel: “The limits of promissory estoppel are: (1) the detriment suffered

in reliance must be substantial in an economic sense; (2) the substantial loss to the promisee in

acting in reliance must have been foreseeable by the promisor; (3) the promisee must have acted

reasonable in justifiable reliance on the promise as made.” Alden v. Presley, 637 S.W.2d 862, 864

(Tenn. 1982) (quoting L. Simpson, Law of Contracts § 61 (2d ed. 1965)). In the Amended

Complaint, Plaintiffs specifically allege they lost $250,000, as well as the diminution in value of

the intact instruments they disassembled at Mr. Mincer’s request, as a result of Defendants’ failure

to follow through on their alleged promises. Plaintiffs also allege Defendants were aware of the

harm that would result upon such a failure, specifically quoting an email to Mr. Mincer referring

to the financial consequences Plaintiffs would suffer if the deal did not move forward soon. (Doc.

No. 15 ¶ 16). Defendants have not cited any authority requiring more specific and detailed

allegations to state a valid claim for promissory estoppel.

       Finally, Defendants argue Plaintiffs have not alleged Defendants’ conduct “verged on

actual fraud,” a phrase some Tennessee courts have used to explain that promissory estoppel

should not be expansively applied. Shedd v. Gaylord Entm't Co., 118 S.W.3d at 700 (“While this

expansive definition may seem broad enough to apply to the circumstances before us, the

Tennessee Supreme Court has taken a more restrictive view, limiting the application of promissory

estoppel to ‘exceptional cases where to enforce the statute of frauds would make it an instrument

of hardship and oppression, verging on actual fraud.’”) (quoting Baliles v. Cities Service, 578

S.W.2d 621 (Tenn.1979)). Defendants have not cited any authority requiring specific allegations

                                                 12


   Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 12 of 17 PageID #: 235
of fraud be included in the complaint in order to withstand a motion to dismiss a promissory

estoppel claim. In any event, Plaintiffs allege Defendants did not intend to carry out the promises

they made to Plaintiffs at the time they made them. (Doc. No. 15 ¶ 23). This allegation, made in

connection with Plaintiffs’ promissory fraud claim, could be construed as conduct “verging on

actual fraud.” The Court is not persuaded the promissory estoppel claim should be dismissed as

inadequately pled.

D. Promissory fraud

       Defendants argue Plaintiffs’ promissory fraud claim should be dismissed because it is

barred by the UCC statute of frauds, Section 47-2-201. Defendants cite two cases for this

proposition. In the first case, the court did not address whether the trial court was correct in holding

the statute of frauds barred the plaintiff’s promissory fraud claim because the plaintiff’s failure to

address the issue on appeal constituted a waiver of the argument. Red Ink Camel Co. v. Dowell,

2018 WL 5734475, at *4-5 (Tenn. Ct. App. Nov. 1, 2018). In reaching that decision, the court did

not address the underlying issue: “We express no opinion as to the applicability of the statute of

frauds to the claims at issue in this case.” Id. n.15. Thus, the Red Ink Camel Co. case does not

stand for the proposition for which Defendants cite it, and does not advance the analysis here.

       The second case Defendants cite was decided by the Supreme Court of Alabama, Johnny

Ray Sports, Inc. v. Wachovia Bank, 982 So.2d 1067, 1074 (Ala. 2007). In that case, the Alabama

court reasoned that, because the oral contract claim was barred by the statute of frauds, the fraud

claim must also be dismissed: “‘an oral promise that is void by operation of the Statute of Frauds

will not support an action against the promisor for promissory fraud.’” 982 So.2d at 1074 (quoting

Bruce v. Cole, 854 So.2d 47, 58 (Ala. 2003)). A majority of courts have adopted the opposite




                                                  13


   Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 13 of 17 PageID #: 236
view, as explained by the Seventh Circuit in BPI Energy Holdings, Inc. v. IEC (Montgomery),

LLC, 664 F.3d 131, 136-37 (7th Cir. 2011):

       Drummond argues that the claim is barred by the Statute of Frauds. But the Statute
       of Frauds is a defense to a claim for breach of contract, not a defense to a tort, and
       fraud is a tort, and promissory fraud is a form of fraud and so a tort and so not
       subject to the Statute of Frauds. At least that is the majority rule. See Consolidation
       Services, Inc. v. Keybank National Ass'n, 185 F.3d 817, 823 (7th Cir.1999) (Indiana
       law); Hugh Symons Group, plc v. Motorola, Inc., 292 F.3d 466, 470 (5th Cir.2002)
       (Texas law); Texaco, Inc. v. Ponsoldt, 939 F.2d 794, 801–02 (9th Cir.1991)
       (California law); Lehman v. Dow Jones & Co., 783 F.2d 285, 294–96 (2d Cir.1986)
       (Friendly, J.) (New York law); Restatement (Second) of Torts § 530(1) and
       comment. c (1977); see also Fineman v. Armstrong World Industries, Inc., 980 F.2d
       171, 189 (3d Cir.1992) (New Jersey law); contra, MediaNews Group, Inc. v.
       McCarthey, 494 F.3d 1254, 1265 (10th Cir.2007) (Utah law); Bruce v. Cole, 854
       So.2d 47, 58–59 (Ala.2003); Telecom Int'l America, Ltd. v. AT & T Corp., 280 F.3d
       175, 196 (2d Cir.2001) (New York law). (The Second Circuit in Wall v. CSX
       Transportation, Inc., 471 F.3d 410, 416 (2d Cir.2006), reconciled Telecom with
       Judge Friendly's decision in Lehman v. Dow Jones & Co, supra, by distinguishing
       between a promise in the contract itself and a promise ‘collateral’ to the contract,
       such as a promise intended to induce the promisee to sign a contract.)

see also Deutsche Bank Trust Co. Americas v. Garst, 989 F. Supp. 2d 1194, 1204-05 (N. D. Ala.

2013) (“The Alabama rule is contrary to the majority rule among the fifty states.”) Defendants

have not attempted to explain why the Tennessee courts would likely adopt the Alabama “minority

rule” on this issue, especially in light of the authority discussed above regarding the statute of

frauds and promissory estoppel. Thus, the Court is not persuaded Plaintiffs’ promissory fraud

claim should be dismissed on statute of fraud grounds.

       Defendants alternatively argue Plaintiffs’ promissory fraud claim should be dismissed

because it has not been pled “with particularity” as required by Federal Rule of Civil Procedure

9(b). Rule 9(b) states: “In alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake” but allegations regarding a person’s state of mind

may be alleged generally. The Sixth Circuit has explained that the requirements of Rule 9(b) must

be read in conjunction with the simplified pleading standards of Rule 8:
                                                 14


  Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 14 of 17 PageID #: 237
       Although Rule 9(b)'s special pleading standard is undoubtedly more demanding
       than the liberal notice pleading standard which governs most
       cases, see Erickson, 127 S. Ct. at 2200, Rule 9(b)'s special requirements should not
       be read as a mere formalism, decoupled from the general rule that a pleading must
       only be so detailed as is necessary to provide a defendant with sufficient notice to
       defend against the pleading's claims . . . Instead, Rule 9(b) should be interpreted in
       harmony with Rule 8's statement that a complaint must only provide ‘a short and
       plain statement of the claim’ made by ‘simple, concise, and direct
       allegations.’ Id. (quoting Fed. R. Civ. P. 8(a)). This Rule 8 requirement is born out
       of a need to ensure fundamental fairness for defendants—a complaint need not
       provide an exhaustive roadmap of a plaintiff's claims, but it must be sufficient to
       ‘give the defendant fair notice of what the ... claim is and the grounds upon which
       it rests.’ Erickson, 127 S. Ct. at 2200 (quoting Twombly, 127 S. Ct. at 1964). So
       long as a complaint provides the defendant with such minimal notice, Rule 8's
       requirements are met.

U.S. ex rel. SNAPP, Inc. v. Ford Motor Co., 532 F.3d 496, 503-04 (6th Cir. 2008) (citations

omitted).

       Under Rule 9(b), a plaintiff must “‘allege the time, place, and content of the alleged

misrepresentation . . .; the fraudulent intent of the defendants; and the injury resulting from the

fraud.’” Id., at 504 (quoting United States ex rel. Bledsoe v. Cmty. Health Sys., Inc., 501 F.3d 493,

504 (6th Cir. 2008)). As long as the plaintiff pleads “sufficient detail—in terms of time, place and

content, the nature of a defendant's fraudulent scheme, and the injury resulting from the fraud—to

allow the defendant to prepare a responsive pleading, the requirements of Rule 9(b) will generally

be met.” Id.

       The Tennessee courts consider “fraud,” “intentional misrepresentation,” and “fraudulent

misrepresentation” to be different names for the same cause of action. Hodge v. Craig, 382 S.W.3d

325, 342 (Tenn. 2012). To recover for intentional misrepresentation, a plaintiff must prove: (1) the

defendant made an intentional misrepresentation of a material fact; (2) the defendant made the

representation “knowingly” without belief in its truth, or “recklessly,” without regard to whether

it was true or false; (3) the plaintiff justifiably relied on the misrepresentation and suffered

                                                 15


   Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 15 of 17 PageID #: 238
damages; and (4) the misrepresentation relates to an existing or past fact. Hodges, 382 S.W.3d at

343; Power & Telephone Supply Co., Inc. v. SunTrust Banks, Inc., 447 F.3d 923, 931 (6th Cir.

2006).

         As to the last element, Tennessee has also recognized that misrepresentation claims may

be based on “promissory fraud,” which requires the plaintiff to show the misrepresentation

“‘embod[ied] a promise of future action without the present intention to carry out the promise.’”

Power & Telephone Supply, 447 F.3d at 931 (quoting Stacks v. Saunders, 812 S.W.2d 587, 592

(Tenn. Ct. App. 1990)); see also Shahrdar v. Global Housing, Inc., 983 S.W.2d 230, 237 (Tenn.

Ct. App. 1998). In other words, a future promise can support a claim for intentional

misrepresentation if it was made with the intent not to perform. City of Morristown v. AT&T Corp.,

206 F. Supp. 3d 1321, 1332 (E.D. Tenn. 2016) (citing Fowler v. Happy Goodman Family, 575

S.W.2d 496, 499 (Tenn.1978)). On the other hand, “[s]tatements of future intention, opinion, or

sales talk are generally not actionable because they do not involve representations of material past

or present fact.” Power & Telephone Supply, 447 F.3d at 931.

         In addition to the allegations discussed above, Plaintiffs specifically allege Defendants

engaged in promissory fraud as follows:

         23. The Defendants are liable to Plaintiffs under the principles of promissory fraud,
         because they misrepresented to Plaintiffs that Tech One would purchase the
         inventory of BiotronX if Plaintiffs would disassemble the instruments in that
         inventory for the utilization of the instrument parts, the Defendants did not intend
         to carry out their promise, and Plaintiffs were unaware that Defendants did not
         intend to perform and justifiably relied on that promise to their detriment. There is
         circumstantial evidence that the promise to purchase BiotronX’s inventory was
         made with the intent not to perform in Mincer’s actions of: (1) keeping information
         about Tech One’s effort to obtain the contract to service Biocare Medical’s
         instruments from Stevenson; (2) after Stevenson learned that Tech One got the
         contract with Biocare, working at first on a preliminary plan on how to deal with
         Stevenson’s attempt to involve BiotronX without input from Stevenson; and (3)
         after telling Stevenson that Tech One intended to purchase all of BiotronX’s assets,
         changing the focus of their discussions to Tech One’s interest in the parts in
                                                  16


  Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 16 of 17 PageID #: 239
           BiotronX’s inventory, and requesting that Stevenson disassemble the complete
           instruments in its inventory that Tech One did not want.

(Doc. No. 15 ¶ 23).

           Defendants argue Plaintiffs’ claim should be dismissed because they “fail to articulate any

basis for its (sic) conclusory allegation” that Defendants did not intend to carry out their promise,

or that Defendants knew the alleged representations were untrue at the time they were made. (Doc.

No. 19, at 15). On the contrary, Plaintiffs describe three items of “circumstantial evidence” as to

Defendants’ alleged intent not to carry out their promise when made. Defendants have not

explained how their demand for more specific allegations regarding Defendants’ intent squares

with Rule 9(b)’s provision permitting allegations regarding a person’s state of mind to be made

generally. The Court is not persuaded Plaintiffs’ promissory fraud claim should be dismissed on

these grounds.

                                             IV. Conclusion

           For the reasons set forth above, Defendants’ motion to dismiss is granted in part, and denied

in part.

           It is so ORDERED.


                                                         ____________________________________
                                                         WILLIAM L. CAMPBELL, JR.
                                                         UNITED STATES DISTRICT JUDGE




                                                    17


   Case 3:19-cv-01035 Document 31 Filed 06/08/20 Page 17 of 17 PageID #: 240
